                                         Case 4:14-cv-04480-YGR Document 301 Filed 06/21/19 Page 1 of 2



                                                                      UNITED STATES DISTRICT COURT
                                   1
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   2

                                   3     TWITTER, INC.,
                                                                                            Case No. 14-cv-04480-YGR
                                   4                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE WHY THIS
                                   5             v.                                         COURT SHOULD NOT RECONSIDER ITS
                                                                                            ORDER DENYING THE GOVERNMENT’S
                                   6     WILLIAM P. BARR, ET AL.,                           MOTION FOR SUMMARY JUDGMENT
                                   7                    Defendants.
                                   8
                                              TO ALL PARTIES HEREIN AND THEIR COUNSEL:
                                   9
                                              YOU ARE HEREBY ORDERED TO SHOW CAUSE why this Court should not reconsider its
                                  10
                                       prior Order Denying Government’s Motion for Summary Judgment Without Prejudice (Dkt. No.
                                  11
                                       172), issued July 6, 2017, in light of new evidence submitted to the Court in camera. Specifically,
                                  12
Northern District of California
 United States District Court




                                       the Court is inclined to reconsider the decision based upon information provided in the classified
                                  13
                                       declaration of Michael C. McGarrity, Acting Executive Assistant Director of the National Security
                                  14
                                       Branch of the Federal Bureau of Investigation, submitted in camera for the Court’s review. (See
                                  15
                                       Dkt. No. 282, Notice of Lodging of Classified Declaration of Michael C. McGarrity for Ex Parte
                                  16
                                       In Camera Review.)
                                  17
                                              The Court notes, by way of background, that the Government’s motion for summary
                                  18
                                       judgment (Dkt. No. 145) was based upon the declarations of Michael Steinbach, Executive
                                  19
                                       Assistant Director of the National Security Branch of the Federal Bureau of Investigation. (See
                                  20
                                       Notice of Lodging of Classified Declaration of Michael Steinbach for In Camera, Ex Parte
                                  21
                                       Review, Dkt. No. 144.) The Court denied the Government’s motion without prejudice, finding
                                  22
                                       under the applicable constitutional standards that the Steinbach declarations were inadequate to
                                  23
                                       meet the Government’s burden to overcome the strong presumption of unconstitutionality of its
                                  24
                                       content-based prior restrictions on Twitter’s speech. (Dkt. No. 172 at 17-18.) The Court gave the
                                  25
                                       Government leave to submit additional evidence to support its restrictions, and the Government
                                  26
                                       declined to provide additional evidence at that time or thereafter. (See, e.g., Dkt. No. 182,
                                  27
                                       Transcript of Case Management Conference, at 4:3-23.)
                                  28
                                         Case 4:14-cv-04480-YGR Document 301 Filed 06/21/19 Page 2 of 2



                                              Following a formal request by Twitter (Dkt. No. 250), and an Order to Show Cause
                                   1
                                       (“OSC”) concerning disclosure of the classified Steinbach Declaration to Twitter’s counsel (Dkt.
                                   2
                                       No. 261), the Government filed a response to the OSC including a motion to dismiss the action
                                   3
                                       based on the state secrets privilege. (Dkt. No. 281.) In connection with that response, the
                                   4
                                       Government submitted, for the first time, an in camera classified declaration of Michael C.
                                   5
                                       McGarrity, Acting Executive Assistant Director of the National Security Branch of the Federal
                                   6
                                       Bureau of Investigation. (See Dkt. No. 282, Notice of Lodging of Classified Declaration of
                                   7
                                       Michael C. McGarrity for Ex Parte In Camera Review.) Drafted to support the Government’s
                                   8
                                       assertion of the state secrets privilege, the declaration provides an explanation of the
                                   9
                                       Government’s basis for restricting the information that can be published in the Draft Transparency
                                  10
                                       Report, and the grave and imminent harm that could reasonably be expected to arise from its
                                  11
                                       disclosure, in far greater detail than the Government provided previously.
                                  12
Northern District of California
 United States District Court




                                              In light of its review of the classified McGarrity Declaration, the Court is inclined to
                                  13
                                       reconsider its prior order denying summary judgment. The Court is inclined to find that classified
                                  14
                                       McGarrity Declaration meets the Government’s burden under strict scrutiny to justify
                                  15
                                       classification and restrict disclosure of information in the Draft Transparency Report, based upon a
                                  16
                                       reasonable expectation that its disclosure would pose grave or imminent harm to national security,
                                  17
                                       and that no more narrow tailoring of the restrictions can be made. Further, the Court is inclined to
                                  18
                                       conclude that the classified McGarrity Declaration cannot be disclosed to counsel for Twitter
                                  19
                                       based upon the national security concerns it raises.
                                  20
                                              The parties shall file their responses to this Order to Show Cause no later than July 26,
                                  21
                                       2019. The Court will entertain a later deadline if the parties so stipulate. Should the Court
                                  22
                                       determine a hearing is necessary, the parties will be provided further notice of the date and time.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: June 21, 2019
                                  25
                                                                                       ______________________________________
                                  26
                                                                                             YVONNE GONZALEZ ROGERS
                                  27                                                       UNITED STATES DISTRICT JUDGE

                                  28
                                                                                         2
